Case: 4:12-cv-00361-AGF Doc. #: 870 Filed: 05/12/20 Page: 1 of 3 PageID #: 12897



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                     )
                                              )
           Plaintiffs,                        )
                                              )
      v.                                      )
                                              )         No. 4:12-CV-00361-AGF
MALLINCKRODT, LLC, et al.,                    )         Lead Case
                                              )
           Defendants.                        )

            CASE MANAGEMENT ORDER NO. 2 REGARDING
       BUTLER V. MALLINCKRODT LLC, NO. 4:18-CV-01701-AGF, ET AL.

       This matter is before the Court on Defendants’ motion (ECF No. 859), in Butler v.

Mallinckrodt LLC, No. 4:18-cv-01701-AGF; Koterba v. Mallinckrodt LLC, No. 4:18-cv-

01702-AGF; Hines v. Mallinckrodt LLC, No. 4:18-cv-01703-AGF; and Walick v.

Mallinckrodt LLC, No. 4:18-cv-01704-AGF (collectively, “Butler”), for a 70-day

extension of all remaining deadlines in the applicable CMO, including expert deposition

deadlines, in light of the coronavirus (COVID-19) pandemic. Plaintiffs respond (ECF

No. 867) that they consent to a 70-day extension, but they request that as part of any

extension, the Court order that, in light of the COVID-19 pandemic, any depositions may

be conducted remotely in order to meet the extended deadlines. Defendants have not

filed a reply, and the time to do so has passed.

       Upon careful consideration, the Court is persuaded by Plaintiffs’ argument that use

of remote means may be necessary in light of the uncertainties surrounding the COVID-

19 pandemic. However, the Court will extend the deadlines by 90, rather than 70 days, in
Case: 4:12-cv-00361-AGF Doc. #: 870 Filed: 05/12/20 Page: 2 of 3 PageID #: 12898



order to increase the chances that Defendants will be able to proceed in person, as they

prefer.

          Accordingly, Defendants’ motion to extend CMO deadline sis GRANTED in

part (ECF No. 859), such that the following amended schedule shall apply in these cases:

            1.    Plaintiffs shall provide the summaries and reports required by Rule
26(a)(2)(B) and (C), Fed. R. Civ, P., that were not otherwise required by CMO 14, for
any expert they intend to call at trial, by August 1, 2019, and make these experts
available for deposition with agreement of opposing counsel by October 1, 2019.

            2.   Defendants shall identify and provide the summaries and reports
required by Rule 26(a)(2)(B) and (C), Fed. R. Civ, P., for any expert they intend to call
at trial by December 6, 2019, and make these experts available for deposition with
agreement of opposing counsel by August 20, 2020.

            3.     To the extent a party desires to disclose any rebuttal experts, the party
shall file a motion for leave to do so by September 8, 2020. Rebuttal experts shall be
permitted only upon good cause shown or agreement of the parties. To the extent any
rebuttal experts are permitted, depositions of the rebuttal experts shall be completed
within 21 days of the Court’s ruling.

            4.     The parties shall complete all discovery in these cases no later than
October 1, 2020.

            5.   The parties shall work with one another, in good faith, to try to conduct
the depositions of experts in person. However, if in-person depositions are not
reasonably possible in this extended timeframe, in light of the current COVID -19
pandemic, any depositions conducted in this case may be done so remotely in order to
meet these deadlines.

            6.     Motions to compel shall be pursued in a diligent and timely manner,
but in no event filed more than eleven (11) days following the discovery deadline set out
above.

            7.    Any motions related to Daubert must be filed on or before October 8,
2020. Responses shall be filed no later than 28 days of any motions, and any reply shall
be filed within 14 days of any response.

                                              2
Case: 4:12-cv-00361-AGF Doc. #: 870 Filed: 05/12/20 Page: 3 of 3 PageID #: 12899




         8.       Any motions for summary judgment or motions for judgment on the
pleadings must be filed within 21 days of the ruling on the last Daubert motion, if not
filed sooner. Responses shall be filed within 28 days of any motions, and any reply shall
be filed within 14 days of any response.

       After the Court rules on the above motions, it will transfer any remaining cases
back to the original judge(s) for trial.




                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE
Dated this 12th day of May, 2020.




                                             3
